                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                  HARRISON DIVISION

BRADLEY SANDERS                                                                      PLAINTIFF

       v.                              CIVIL NO. 3:19-cv-3060-MEF

ANDREW SAUL, Acting
Commissioner, Social Security Administration                                         DEFENDANT


                          MEMORANDUM OPINION AND ORDER

       Plaintiff, Bradley Sanders, brings this action pursuant to 42 U.S.C. § 405(g) seeking

judicial review of a decision of the Commissioner of Social Security Administration (the

“Commissioner”). (ECF No. 2). On January 16, 2020, Plaintiff filed a Motion to Dismiss

conceding that substantial evidence supports the Commissioner’s decision and requesting that his

case be dismissed without prejudice. (ECF No. 16). Accordingly, Plaintiff’s Motion to Dismiss

is hereby granted, and the clerk is directed to dismiss Plaintiff’s case without prejudice.

       DATED this 16th day of January, 2020.

                                              /s/Mark E. Ford
                                              HONORABLE MARK E. FORD
                                              UNITED STATES MAGISTRATE JUDGE
